Citation Nr: 0029403	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  98-05 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a lung disorder to 
include as due to tobacco use and nicotine dependence in 
service (hereinafter referred to as a "lung disability"). 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1963 to 
August 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  This matter was previously 
before the Board in October 1999, at which time the case was 
remanded to the RO for the purpose of clarifying whether the 
veteran desired a Board hearing before a Veterans Law Judge 
sitting at the RO in Lincoln, Nebraska (hereinafter referred 
to as a "Travel Board Hearing").  


REMAND

As was explained by the Board in the October 1999 remand, 
although the veteran was afforded an RO hearing before a 
hearing officer in May 1998, the veteran was not afforded a 
Travel Board Hearing as he had requested, and the file did 
not document whether the veteran considered the RO hearing to 
be in lieu of the Travel Board Hearing.  As such, the case 
was remanded to the RO to clarify whether the veteran desired 
a Travel Board Hearing.  

The record reveals that after the case was returned to the 
RO, the veteran was scheduled for a hearing before a RO 
hearing officer on January 11, 2000.  There is no 
documentation showing that the veteran was asked whether he 
wanted a Travel Board Hearing, or whether he was otherwise 
scheduled for such a hearing.  Although the veteran failed to 
appear at the scheduled RO hearing on January 11, 2000, and 
subsequently wrote a letter to the RO explaining that he was 
unable to attend such a hearing for health and financial 
concerns, there is simply no documentation to show that the 
RO undertook the development requested in the October 1999 
remand.  The Board observes that the October 1999 remand 
conferred on the veteran the right to compliance with the 
remand orders, as a matter of law.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  However, as already explained 
herein, the Board's remand orders were not fully complied 
with.  Thus, the RO is required to conduct the development 
requested by the Board in order for the veteran's claims to 
be fully and fairly adjudicated. 

The Board also notes that the RO's August 1998 letter to the 
veteran outlining what evidence is needed for his claim is 
somewhat confusing and incomplete.  Consequently, the 
September 1998 letters from the veteran's private physician, 
Larry L. Brown, M.D., are correspondingly confusing and 
incomplete.  Dr. Brown's stated "It is likely that his heavy 
cigarette use during service established a pattern of 
nicotine use which persisted until 1985 and precipitated the 
development of his chronic obstructive lung disease."  
However, whether the veteran increased his smoking in service 
and continued smoking heavily after service until 1985 is not 
the test for determining service connection in this case.  

Nevertheless, Dr. Brown's letters are indicative that there 
may be medical evidence helpful to the veteran's claim.  VA 
is required to attempt to obtain this evidence as part of its 
duty to assist in the development of the veteran's claim.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Therefore, this case is REMANDED for the following actions:

1.  The RO should clarify whether the 
veteran still desires a Travel Board 
Hearing before the Board of Veterans' 
Appeals sitting at the RO in Lincoln, 
Nebraska.  

2.  The RO should contact Dr. Brown and 
request that he address in writing the 
issue of whether it is at least as likely 
as not that the veteran's smoking in 
service, as opposed to his smoking after 
service (as well as his smoking before 
service), is the cause of the veteran's 
currently diagnosed lung disorder.  

3.  After completion of the above 
development, the RO should review the 
expanded record and determine whether the 
veteran's claim may be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case as to any issue for 
which the full benefit sought is not 
granted.  After affording the veteran and 
his representative an opportunity to 
respond, the case should be returned to 
the Board for appellate review. 

The purpose of this remand is to assist the veteran with his 
claim.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran and his representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



 
- 3 -


- 1 -


